Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3, 6-8, 19 and 20 are currently under examination, wherein claims 1 and 2 have been amended in applicant’s amendment filed on June 24, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1-3 under 35 U.S.C. 102(a)(1) as stated in the Office action dated March 31, 2022 have been withdrawn in light of applicant’s amendment filed on June 24, 2022 and examiner’s unintentional failure to have considered the preliminary amendment filed by the applicant on February 5, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (‘000 A1) in view of CN (103402659 B).
With respect to claims 1-3, 6-8, 19 and 20, Ikeda et al. (‘000 A1) discloses a flux comprising by weight 20-80% of a solvent, 0.01-20% of an organic acid, a rosin base resin and a thixotropic agent wherein the solvent comprises butyl glycol and the organic acid comprises for example by weight 5% of a sulfonic acid and 15% of a carboxylic acid including a hexanoic acid, a heptanoic acid and an octanoic acid having a carbon number of 1-24 and being a liquid at an ordinary temperature which would also meet the solvent as claimed (abstract, paragraphs [0045], [0051], [0052], [0054], [0057] and [0061]). 
Ikeda et al. (‘000 A1) does not specify the acid number of the carboxylic acid. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Ikeda et al. (‘000 A1)’s carboxylic acids are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore Ikeda et al. (‘000 A1)’s carboxylic acid anticipates the claimed carboxylic acid. The instantly claimed acid number would be inherently with the Ikeda et al. (‘000 A1)’s carboxylic acid.
Ikeda et al. (‘000 A1) does not specify that the solvent includes a carboxylic acid as claimed. However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the solvent of Ikeda et al. (‘000 A1) with the carboxylic acid of Ikeda et al. (‘000 A1) in the flux of Ikeda et al. (‘000 A1) with an expectation of success, because they are functionally equivalent in terms of being used as a solvent in a flux as disclosed by Ikeda et al. (‘000 A1) and CN (‘659 B) (paragraph [0133]). See MPEP 2144.06.
	The ranges of the solvent and organic acid disclosed by Ikeda et al. (‘000 A1) in view of CN (‘659 B) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Ikeda et al. (‘000 A1) in view of CN (‘659 B) with an expectation of success because Ikeda et al. (‘000 A1) in view of CN (‘659 B) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	Applicant's arguments filed on June 24, 2022 have been considered but they are moot in light of the new ground of rejection above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/29/2022